Order entered August 20, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00170-CV

                                   ERIC DRAKE, Appellant

                                                V.

                         CARMEN SIFUENTES, ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-03940

                                            ORDER
       Before the Court is appellant’s August 6, 2013 motion to produce. Appellant requests
that this Court order the court reporter to produce audio tape recordings for four of the five
volumes of reporter’s records. Appellant specifies only one alleged inaccuracy in volume two.
The reporter’s record states: “And I would like to preserve for the appellate court any objections
of the hearing for the record.” Appellant contends he actually said the following: “And I would
like to preserve for the appellate court any objections of you hearing this TRO for the record.”
       We do not find the single alleged inaccuracy to be of significance. Accordingly, we
DENY appellant’s motion without prejudice to filing a motion specifying any omission or
inaccuracy of consequence.
                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE